Citation Nr: 0500876	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-12 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a skin rash, 
claimed as due to exposure to Agent Orange. 

3.  Entitlement to service connection defective vision. 

4.  Entitlement to service connection for a borderline 
personality disorder. 

5.  Entitlement to an effective date earlier than April 4, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1982 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office.  
The veteran perfected an appeal with respect to the first 
four issues listed on the first page herein, with the 
submission of a January 1983 substantive appeal following a 
September 1982 statement of the case.  It is unclear why the 
veteran's appeal was not forwarded to the Board at that time; 
nevertheless, additional action with respect to those issues 
is necessary, as discussed in the Remand which follows below, 
in this decision. 

The case also comes before the Board on appeal from a May 
2003 rating decision by the VA Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD, effective from April 4, 2002.  The veteran disagrees 
with the effective date assigned by the RO, and has perfected 
an appeal to the Board with respect to this issue.  


FINDINGS OF FACT

1.  The first definitive diagnosis of PTSD contained in the 
evidentiary record is contained on a VA outpatient treatment 
report dated April 4, 2002. 

2.  A definitive diagnosis of PTSD is not demonstrated by any 
evidence of record dated or received prior to April 4, 2002.   


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
PTSD earlier than April 4, 2002, are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2004 letter, the RO advised the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed March 2004 statement of the 
case (SOC) of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim adjudicated below, and that the March 2004 
SOC issued by the RO clarified what evidence would be 
required to establish entitlement to an earlier effective 
date for PTSD.  Further, the claims file reflects that the 
March 2004 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claim adjudicated herein has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
while the Board has considered the contentions with respect 
to asserted procedural inadequacies involved in the case, to 
include the timing of the notice provided to the veteran, 
raised by the veteran's attorney in his April 2004 
presentation on his behalf, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  The decision below will also explain why the 
need for a remand to accomplish the development requested by 
the veteran's attorney in his 2004 presentation is not 
indicated with respect to the issue adjudicated below.   

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
adjudicated in this decision, under the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Legal Criteria/Analysis
 
The controlling legal criteria provide that the effective 
date of an award of service connection shall be the date the 
claim is received, or the date entitlement arose, whichever 
is later.  Emphasis added.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

With the above criteria in mind, the relevant evidence will 
be summarized.  The June 1982 rating decision denied service 
connection for, among other disabilities, PTSD, which 
apparently was raised by the veteran as an issue in 
conjunction with his original claim for service connection 
filed in May 1982 (review of the VA Form 21-526 filed in May 
1982 does not list PTSD as one of the disabilities for which 
service connection was claimed.)  Evidence of record at that 
time included reports from a May 1982 VA psychiatric 
examination, specifically designed to determine whether the 
veteran had PTSD, which resulted instead in a diagnosis 
indicating a borderline personality disorder.  A diagnosis of 
PTSD could not be validated at that time, and the examiner 
attributed the veteran's then-demonstrated psychiatric 
symptoms solely to his personality disorder. 

Reviewing the additional evidence of record, the Board notes 
initially that efforts to obtain records from claimed 
treatment for PTSD at the VA Medical Center (VAMC) in San 
Antonio, Texas, from 1983 to 1986 were unsuccessful.  (See VA 
Form 119 dated May 23, 2003, which indicated that the San 
Antonio VAMC had transferred the veteran's records to the 
Palo Alto VAMC in 1995, and that the Palo Alto VAMC had no 
records from either medical facility dated prior to 1997.)  

The evidentiary record includes reports from VA outpatient 
treatment provided from June 1998 to January 2003 for several 
disabilities, including disc disease.  These records also 
reflect visits to a VA PTSD clinic beginning in March 2002, 
with a report from the March 2002 visit indicating that there 
was no record of prior treatment by VA for a psychiatric 
disorder or evidence of a psychiatric diagnosis.  While some 
of the records of outpatient treatment for other disorders 
refer to a diagnosis of PTSD in the "past," the first 
definitive contemporaneous diagnosis of PTSD is not of record 
until a report from a visit to a VA mental hygiene clinic on 
April 4, 2002.  The veteran was afforded a VA psychiatric 
examination in April 2003, whereupon the diagnosis on Axis I 
was PTSD with secondary depression.  

Applying the pertinent legal criteria to the facts of this 
case, the Board is in agreement with the effective date for 
the grant of service connection for PTSD assigned by the RO, 
because careful review of the record reveals no document 
dated or received prior to April 4, 2002, that reveals a 
definitive diagnosis of PTSD.  As such, entitlement to 
service connection for PTSD did not "arise" until that 
time, in April 2002.  See, e.g., Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (service connection cannot be granted where the 
claimed disability is not shown to be present).  The only 
competent evidence of record in which medical personnel 
definitively addressed the issue of PTSD prior to April 4, 
2002, which consists of the reports from the May 1982 VA 
psychiatric examination, documents findings that the criteria 
for a valid diagnosis of PTSD were not met.  Therefore, the 
effective date assigned by the RO for the grant of service 
connection was proper. 

In making the above determination, the Board has carefully 
considered the contentions of the veteran's attorney in his 
April 2004 presentation made in the veteran's behalf.  In 
short however, entitlement to an earlier effective date for 
the benefits sought cannot be granted under the provisions of 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 (b)(2), criteria 
by which the Board is bound.  See 38 C.F.R. § 7104(c).  A 
review of the other potentially applicable laws and 
regulations does not reveal a provision under which an 
earlier effective date may be assigned, even if the case were 
remanded for a VA medical opinion as to the onset of PTSD, as 
requested by the veteran's attorney.  Under such a scenario 
as contemplated by the veteran's attorney, the requested 
review of the record by a physician would be based upon the 
same record as set forth above, and because this record is 
devoid of a definitive diagnosis of PTSD prior to April 4, 
2002, the requested medical opinion would provide no benefit 
to the veteran's interests in this case, given the 
controlling legal criteria as set forth above.  Accordingly, 
the claim for an earlier effective date for service 
connection for PTSD must be denied. 


ORDER

Entitlement to an effective date earlier than April 4, 2002, 
for the grant of service connection for PTSD is denied. 

REMAND

The argument of record from the veteran's attorney is limited 
to the issue of entitlement to an earlier effective date for 
service connection for PTSD, adjudicated in the decision 
above.  The Board concludes that the veteran's attorney must 
have the opportunity to present argument and evidence with 
respect to the other issues on appeal in order to ensure due 
process to the veteran.  Therefore, this case is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for the following development.  VA will notify the 
veteran when further action is required on his part. 
 
1.  The claims file should be made 
available in an appropriate manner to the 
veteran's attorney, to afford him the 
opportunity to submit argument or 
evidence with respect to the issues of 
entitlement to service connection for a 
low back disorder, a skin rash claimed as 
due to exposure to Agent Orange, 
defective vision, and borderline 
personality disorder.

2.  To the extent that any of the claims 
for service connection for a low back 
disorder, a skin rash, defective vision, 
and/or borderline personality disorder 
are not granted, the veteran and his 
attorney should be provided a 
supplemental statement of the case (SSOC) 
addressing the claims that have been 
remanded.  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


